Citation Nr: 1635798	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  06-06 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for a disability manifested by blood in the stool.  

3.  Entitlement to service connection for residuals of a right foot injury.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1974.  This case comes before the Board on appeal from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2009 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In April 2009, the Board remanded the case to the RO for additional development.  An August 2011 Board decision denied service connection for GERD and for a disability manifested by blood in the stool, and determined that new and material evidence had been received to reopen a claim of service connection for residuals of a right foot injury; the Board then remanded the reopened claim to the RO for additional development and de novo review.  Following development of the right foot injury claim and return of the case for further appellate review, the Board in December 2012 again remanded the case to the RO for additional evidentiary development of the right foot injury claim.  

Meanwhile, the Veteran had appealed the Board's unfavorable decision as to the matters relating to GERD and a disability manifested by blood in the stool to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated the Board's August 2011 decision as to the matters relating to GERD and a disability manifested by blood in the stool, and remanded the matter to the Board for additional proceedings consistent with the Memorandum Decision (the decision was implemented by a mandate that the Court issued in May 2013).  

Thereafter, the Board remanded the case to the RO for additional evidentiary and due process development on all three appealed issues, in December 2013 (in part to comply with the Court's Memorandum Decision), in July 2014 (because the case was prematurely returned to the Board without affording the Veteran the full required period to respond to VA's request for information), in March 2015 (because the case was returned to the Board without the RO having acted on three new medical releases from the Veteran who requested VA to assist him in obtaining additional identified private medical records), and in November 2015 (because it had again been prematurely returned to the Board without affording the Veteran the full required period to respond to VA's request for information, namely updated medical releases in place of the three that had expired).  The Board is now compelled to remand the matter for the action on the Veteran's requests that was overlooked.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the July 2016 written argument by the Veteran's representative, the RO failed to comply with directives set forth in the Board remand of November 2015; hence, the case must be returned to the RO for development.  On grounds different than that given by the representative, the Board finds that another remand is unavoidable because the RO did not seek to obtain treatment records specified by the Veteran in new medical releases he submitted in April 2016.  

In its November 2015 remand, the Board directed the RO to advise the Veteran that he had the remainder of one year from the date of its June 2015 notice letter to provide/re-submit releases for complete records of treatment from any and all providers of medical evaluation and/or treatment he has received, specifically including records of treatment that he had identified in his October 2014 submissions of multiple VA Forms 21-4142, namely, from Mitchell M. Sadar, PhD. (treatment from 'May of 2006 to present'), from Dr. David Phillips ('Approx 2007 to present'), and from Dr. James Millard ('August 2014 to present').  The June 2015 notice letter informed the Veteran that the previously submitted medical releases had expired and that current releases for the three physicians were needed.  

In April 2016, the RO received two medical releases (VA Forms 21-4142), authorizing VA to seek treatment records on the Veteran's behalf from Stellar Chiropractic (treatment from October 1, 2014 to February 3, 2016) and from Sadar Psychological & Sports Center (treatment from 2006 to present).  Notably, in conjunction with his appeal, the Veteran had previously submitted a medical release for records from the same chiropractor, and the RO obtained such records dated from October 2014 to April 2015; it appears the Veteran now desires the RO to obtain updated records from the same provider.  Further, the medical release for the Sadar medical provider contains the same mailing address as that listed in the Veteran's previously furnished medical release in October 2014 in relation to records of Dr. Sadar.  The RO, however, evidently misconstrued the Veteran's intent in submitting the medical releases, because it thereafter issued him a letter in April 2016, notifying him that in regard to his recent correspondence he needed to submit his claims on a standardized form.  

The case was thereafter returned to the Board without the RO having acted upon the two medical releases submitted by the Veteran within a year of the June 2015 notice letter, which had given him one year in which to provide/re-submit releases for complete records of treatment from any and all providers of medical evaluation and/or treatment he has received.  In other words, the RO did not attempt to obtain the records authorized for release by the Veteran.  Given these circumstances, the Board has no choice but to send the case back to the RO again to further develop the claims (i.e., secure the treatment records from the identified private providers), including obtaining medical opinions should pertinent records be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record complete clinical records of all treatment and evaluation the Veteran has received from the following providers:

(a) Stellar Chiropractic (treatment from October 1, 2014 to February 3, 2016), and 

(b) Sadar Psychological & Sports Center (treatment from 2006 to present).  

The Veteran submitted medical releases (VA Forms 21-4142) for these providers in April 2016.  

Negative responses and certifications of unavailability must be associated with the record.  If any private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that it is his responsibility to ensure that such records are received.

2.  If, and only if, additional pertinent records are received, the AOJ should return the record to the January 2014 VA examiners for addendum medical opinions encompassing the additional information.  The examiners should review the record and the newly received evidence and note whether any opinion warrants revision based on the additional information received.

If a January 2014 VA examiner is unavailable, the AOJ should arrange for the record to be reviewed by another appropriate provider to secure the opinion(s) sought.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

